Citation Nr: 1513314	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  11-10 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a lumbar spine disability.  

3. Entitlement to a clothing allowance.



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to September 1977 and from January 1991 to June 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  An April 2014 Board decision (by a Veterans Law Judge other than the undersigned) reopened (and remanded for development and de novo consideration) the claims of service connection for cervical and lumbar spine disabilities.  The case has been reassigned to the undersigned.

[The April 2014 Board decision also granted service connection for right hip necrosis, and that matter is no longer before the Board.]    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An October 2013 decisional letter denied the Veteran a clothing allowance.  He filed a notice of disagreement in March 2014.  The RO has not issued a statement of the case (SOC) in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case for issuance of an SOC.  The Veteran is advised that this matter is not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after the SOC is issued.

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claims of service connection for lumbar and cervical spine disabilities.

The record shows that the Veteran served with Army National Guard from 1990 to at least July 2002.  Only a portion of his treatment records from that time have been secured.   In June 2009, the RO requested his service treatment records from the Joint Services Records Research Center (JSRRC).  In a June 2009 response, the JSRRC indicated it did not have any records from after 1997.  In June 2010, the RO requested copies of all physical examinations, military service treatment records, and any line of duty determinations from the Puerto Rico National Guard State Medical Command.  A handwritten note on the letter indicates a call was received the next day and that his service treatment records were not found.  A June 2010 letter from the Puerto Rico National Guard State Medical Command indicates his Health Record was not in their office.  The letter indicated an effort would be made to recover the missing records.  The results of such search have not been reported.  In a June 2010 memorandum, the RO made a formal finding that service treatment records from the Veteran's first period of service were not available, but did not address his National Guard records.  The extent of the development described above was less than the exhaustive development required when in a search for outstanding service treatment records. See Dixon v. Derwinski, 3 Vet.App. 261 (1992).

The Veteran contends his cervical spine disability was incurred during active duty service in February 1991.  A September 1991 private X-ray report (received in January 1992) notes narrowing of the C6-C7 intervertebral disc space.  

A private physician's letter received in December 2010, notes that provider's diagnosis of cervical spine degenerative joint disease (DJD).  She opined (apparently based on the Veteran's report that he fell from a military vehicle) that it was "more probable than not" that his neck disability was related to an injury in service.  She explained that trauma can cause degenerative changes.  

On May 2013 VA spine examination, cervical spine spondylosis was diagnosed.  The examiner opined that the disability was less likely than not related to service, because the second (6 month) period of service  was too brief  for the bony changes found to have developed therein.  

The Board's April 2014 remand requested a medical opinion as to whether the evidence clearly showed that the Veteran's cervical spine preexisted his second period of service and, if so, whether it clearly did not undergo a worsening beyond its natural progression.  

In April 2014, the VA examiner opined that the Veteran's cervical spine degenerative changes clearly and unmistakably pre-existed his [second period of] o service and were not aggravated beyond natural progression therein.  She explained that degenerative changes of the cervical spine involved a slow process "that is at least as likely to be pre-existing".  This opinion is inconsistent with the conclusion that the cervical spine disability clearly and unmistakably preexisted the second period of service, as it invokes a separate and distinct level of certitude.  Under governing law, the Veteran is presumed sound as to any disability not noted on service induction examination, and that presumption is rebuttable only by clear and unmistakable evidence.  The private physician's nexus opinion is also inadequate as it is couched in speculative terms (and relies on the Veteran's report of an injury in service.  .Accordingly, another examination to secure an adequate medical opinion is necessary.     

The Board also notes that a preformatted September 1991 State Insurance Funding Administrative Decision that indicates the Veteran had a trapezius muscle spasm is written in Spanish.  While the Board typically arranges for documents to be translated, and did so in the instant case, the single page preformatted  Administrative Decision appears to have  been overlooked.  While it does not appear to be critical in the matter at hand, iIt should be translated from Spanish to English on remand to ensure that is so.  

Regarding the lumbar spine disability, alternate theories of entitlement have been raised.  In a June 1994 statement, the Veteran related a low back disability directly to his  service.  In June 2005, he claimed his low back disability is secondary to his service-connected ankle disability. 

The Veteran's service treatment records show he complained of back pain in February, April, May, and July 1976.  He was noted to have lumbar spasms, and back strain was assessed in July 1976.  On August 1977 service separation examination, his spine was normal on clinical evaluation; "back" was noted under "notes and significant or interval history."  A May 1991 treatment record notes he complained of back pain of a month's duration.

A private physician's letter received in December 2010 notes a diagnosis d lumbar spine degenerative disease and the provider's opinion (apparently based on the Veteran's report that he fell from a military vehicle in service) that it was "more probable than not" that the back disability is related to an injury in service,.  She explained that trauma can cause degenerative changes.  

On May 2013 VA spine examination, lumbar spine DJD was diagnosed. The examiner opined the Veteran's lumbar spine DJD was less likely than not related to service, reasoning it was "most likely to be secondary to the natural aging process and not to the military service."  

In the April 2014 remand, the Board requested a medical opinion regarding whether the Veteran's low back disability was directly related to service or secondary to his service-connected disabilities.  

In April 2014, the VA examiner opined the Veteran's lumbar spine disability was less likely than not related to service and less likely than not proximately due to or the result of his service-connected ankle disability.  The examiner explained that VA treatment records showed the Veteran had normal ambulation in July 2013 and April 2014 (weighing against any theory that the back disability is due to an abnormal  gait secondary to an ankle disability.   The examiner did not opine whether the lumbar spine disability was by the ankle disability or whether it was secondary to his newly service-connected right hip disability.  Accordingly, another examination to secure a complete, adequate medical opinion is necessary.   

The case is REMANDED for the following:

1. The AOJ should review the entire record and issue an appropriate SOC addressing the matter of entitlement to a clothing allowance.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in the matter, he must submit a timely substantive appeal.  If he timely perfects an appeal in the matter, it should be returned to the Board.

2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for his low back and neck from May 2014 to the present (to specifically include treatment at the San Juan, Puerto Rico VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3. The AOJ should arrange for exhaustive development to secure for the record the Veteran's complete Puerto Rico Army National Guard personnel and medical records, to specifically include records of any periodic examinations scheduled to assess the Veteran's continued fitness for National Guard service.  If such records were lost or destroyed (or did not exist), it should be so certified for the record, and the scope of the search must be noted.

4. The AOJ should arrange for the translation of the September 1991 State Insurance Funding Administrative Decision from Spanish to English and associate a copy of the translation with the claims file.

5. The AOJ should then arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his lumbar and cervical spine disabilities.  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each lumbar spine disability found.  

(b) What is the most likely etiology for each lumbar spine disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service; or was either caused or aggravated by the Veteran's service-connected left ankle and right hip disabilities?  If a lumbar spine disability is found to not have been caused, but to have been aggravated by the service-connected left ankle and/or right hip disabilities, please identify the degree of impairment that is due to such aggravation.

If it is determined that a lumbar spine disability is unrelated to the Veteran's service and was not caused or aggravated by his service-connected left ankle and/or right hip disabilities, the examiner should identify the etiological factor(s) for the lumbar spine disability considered more likely.

The examiner must explain the rationale for all opinions and comment on the opinions already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).  The examiner should specifically comment on the private physician's December 2010 opinion noted above (that the Veteran's lumbar spine disability is due to an injury in service), citing to supporting clinical data and medical literature.

(c) Please identify (by diagnosis) each cervical spine disability found.  

(d) What is the most likely etiology for each cervical spine disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service?  [The examiner should note that the Veteran is legally presumed to have been sound on entry to his second period of service, and any opinion to the effect that a cervical spine disability preexisted service must be supported by clear and unmistakable evidence of preexistence (so if the finding is that a cervical spine disability preexisted the second period of service, the examiner must identify the factual evidence in the record that supports that conclusion).]

If it is determined that a cervical spine disability is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) for such disability considered more likely.

The examiner must explain the rationale for all opinions and comment on the opinions already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).  Specifically, please comment on the private physician's December 2010 opinion, noted above (that the Veteran has a cervical spine disability due to an injury in service), citing to supporting clinical data/medical literature.

6. The AOJ should then review the entire record and readjudicate the claims of service connection for lumbar and cervical spine disabilities.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

